Citation Nr: 0025447	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  97-32 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to the assignment of a higher initial disability 
rating for lumbar disc disease, currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel




INTRODUCTION

The veteran had active service from January 1989 to July 
1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision 
rendered by the Wichita, Kansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, granted the veteran service connection for lumbar disc 
disease and assigned a 10 percent disability rating, 
effective August 14, 1996, the date of his claim.

During the pendency of this appeal, an April 1999 RO 
determination increased the veteran's disability rating for 
service-connected lumbar disc disease from 10 percent to 40 
percent, effective August 14, 1996.  Inasmuch as the veteran 
has continued to express dissatisfaction with this rating, 
has otherwise not withdrawn his appeal, and in light of the 
fact that the maximum schedular disability rating has not 
been assigned to date, the appeal continues.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

The veteran's lumbar disc disease is not shown to be 
productive symptoms consistent with pronounced intervertebral 
disc syndrome, nor is it shown to be productive of ankylosis, 
complete immobility of the lumbar spine, or from the 
residuals of a vertebrae fracture. 


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
40 percent for lumbar disc disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5286, 5289, 5293, 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for a higher rating is 
well grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995).  

Recently, the U.S. Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999, hereinafter "the Court") recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition, noting that a claim for an increased 
rating is a new claim.  The Court held that the distinction 
between an original rating and a claim for an increased 
rating was important in terms of determining the evidence 
that can be used to decide whether the original rating on 
appeal was in error.  The Court also noted that the rule, 
pertaining to claims for an increased rating, from Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary importance.") is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice know as "staged 
ratings". Fenderson v. West, 12 Vet. App. 119 (1999).  
Therefore, the veteran is entitled to consideration of his 
claim pursuant to Fenderson.  Accordingly, the issue on 
appeal has been recharacterized as entitlement to the 
assignment of a higher initial rating for lumbar disc 
disease, currently rated as 40 percent.

With a well-grounded claim arises a statutory duty to assist 
the veteran with the development of evidence in connection 
with his claim.  38 U.S.C.A. § 5107(a).  After noting that 
the claims file includes VA examinations, radiology reports, 
and treatment records, private medical records, as well as 
the veteran's written statements and other associated 
supporting documents, the Board finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's claim for a higher initial rating and that no 
further action is necessary to meet the duty to assist the 
veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

As alluded to earlier, the veteran was granted service 
connection for lumbar disc disease and assigned a 10 percent 
disability rating, effective August 14, 1996, pursuant to a 
November 1996 RO rating decision.  In April 1999, following 
further development, the RO raised the veteran's disability 
rating from 10 percent to 40 percent, effective from August 
14, 1996.  This 40 percent disability rating has remained in 
effect ever since.

The service medical records reflect that the veteran hurt his 
back while stretching after running during PT in March 1995.  
The diagnosis was acute herniated nucleus pulposus.  In April 
1995 it was noted that his back pain was improving and the 
assessment was low back pain secondary to disc lesion.

A September 1996 VA radiology report reveals minor 
degenerative arthritis of the lower lumbar spine with 
possible degenerative disc disease at the L3-4 interspace.

A November 1996 VA examination report notes that the veteran 
complained of back stiffness in the morning, popping all the 
time, and left leg sciatica with exacerbations once a week.  
Objectively, the musculature of the back was normal, and 
there were no postural abnormalities or fixed deformities.  
Range of motion was as follows: forward flexion was decreased 
to 80 degrees; backward extension was decreased to 20 
degrees; left lateral flexion was decreased to 20 degrees; 
right lateral flexion was decreased to 18 degrees; and right 
and left rotation was decreased to 15 degrees in both 
directions.  The diagnosis was "[l]ow back pain.  The 
[veteran] certainly has decreased range of motion.  He has 
changes on radiographs consistent with degenerative disk 
disease and this is the etiology of his decreased range of 
motion and symptoms of pain." 

A May 1998 report from a private physician, Don B. W. Miskew, 
M.D., notes that the veteran presented with a chronic history 
of daily low back pain and left leg sciatica, starting at 
least in 1995, and that he had reviewed the veteran's VA 
medical chart.  It was noted that in 1995 the veteran was 
stretching after jogging and felt a sudden pain in his back 
and left sciatica.  The physician noted that a CAT scan in 
service showed a herniated intervertebral disk on the left.  
Physical examination showed that the veteran had only 30 
percent forward flexion of his back with pain, as well as 
pain on extension with flattening of the lumbar lordosis.  
There was straight leg raising to 70 degrees on the right 
with crossover 40 degrees on the left with a positive 
dorsiflexion/extension test.  There was some weakness with 
walking on toes, but there was no weakness on dorsiflexion.  
There was absent left ankle reflex compared to normal right 
ankle reflex, as well as decreased sensation along the left 
buttock.  X-rays were observed to show flattening of the 
lumbar lordosis, narrowing of 3-4 vertebrae, spurs at 4-5, 
and marked narrowing of approximately 50 percent at 5-1.  Dr. 
Miskew opined that "[m]y impression is that the [veteran] 
has [a] chronic herniated intervertebral disk at L5-S1 and S1 
sciatica."  He further commented that the veteran "is 
probably going to end up with some chronic fibrosis of the 
nerve root which may give him significant persistent pain."  
It was recommended that the veteran undergo a lumbar 
laminectomy and decompression of the S-1 nerve root and 
diskectomy on the left.  

A July 1998 report from Dr. Miskew indicates that the veteran 
was seen in preparation for a myelogram, CT scan, and 
possible surgery to follow shortly thereafter.  This report 
essentially recites the findings contained in the prior May 
1998 report.  

A July 1998 radiology report of the lumbar spine, prepared by 
Philip Johnson, M.D., upon referral from Dr. Miskew, notes 
several defects of the lumbar spine consistent with the 
veteran's diagnosed lumbar spine disc disease.

An August 1998 operation report from Dr. Miskew explains the 
details of a procedure the veteran underwent with regard to a 
facet arthropathy.  The areas were treated by facet 
cryoneurolysis at minus 60 degrees celsius. 

A September 1998 letter from the veteran's employer states 
that the veteran had missed a total of 16 days due to his 
back disability.  It was noted that previous to his recent 
problems he had not missed work due to illness.  The veteran 
was observed to work in obvious pain and had been allowed 
lighter work duties in consideration of his difficulties.  It 
was noted that any further time missed would result in loss 
of income.  

A September 1999 VA spine examination report recounts the 
veteran's history concerning his back.  The veteran reported 
receiving multiple injections with only minor relief.  The 
veteran stated that he was last seen by a physician 8 months 
prior and was not receiving any definitive treatment or being 
followed by a physician at the time of the examination.  
Although he has taken various medications in the past, at the 
time of the examination he reported taking no medication 
aside from 8 Advil tablets a day.  The veteran also explained 
that although he was a foreman at a plastics warehouse, he 
lost 30 days of work over the past year due to his back.  The 
veteran complained of constant pain in the lower back that is 
aggravated by twisting, bending, lifting, and prolonged 
sitting, and occasionally radiates to the left popliteal 
fossa, which is associated with some numbness and tingling in 
the left leg.  Objectively, the veteran did tend to splint 
his lower back while moving around the examining room and 
getting on and off the examining table.  There was no list, 
scoliosis, spasm or tenderness.  The veteran did complain of 
pain with flexion beyond 60 degrees, extension beyond 15 
degrees, or lateral bending beyond 15 degrees.  Neurological 
examination showed that heel and toe gait were normal, 
straight leg raising was negative, and the deep tendon 
reflexes were intact.  It was noted that the September 1996 
X-ray reports were reviewed.  The diagnosis was degenerative 
disk disease of the lumbar spine.  The examiner commented 
that "[b]ased on the [veteran's] history, his present 
physical examination, and review of his old films, one 
concludes that there has been no significant change in the 
lower back condition in the past few years.  The back is no 
better and no worse." 

An addendum to the September 1999 examination report states 
the following: the veteran did not complain of stiffness, 
fatigability, or lack of endurance; presently receiving no 
prescription drugs and taking only 8 Advil tablets a day; 
pain is constant and increases on twisting, bending, lifting, 
and prolonged sitting; in addition to causing increased pain, 
such activities caused flare-ups resulting in increased 
limitation of motion and functional impairment; the veteran 
did not wear a back brace or use crutches or a cane, etc.; 
had not had surgery; and reported that he had lost 30 days 
work in the past year due to back problems.

A December 1999 VA treatment record notes that the veteran 
was seen for complaints of chronic back pain and to request 
pain medication.  The veteran states he did not take any 
medication for two months prior.  He reported having had 
epidural injections and "freezing" in the past.  
Objectively, the veteran was ambulatory and in no acute 
distress.  Deep tendon reflexes were 2+ bilaterally and equal 
in the lower extremities, but there was a positive straight 
leg raise on the left.  There was also pain with palpation to 
muscle spasms in the lumbar area, bilaterally.  The 
assessment was chronic low back pain.  Medications were 
prescribed.

The Board has also considered veteran's lay statements in 
which the veteran contends he is entitled to a 60 percent 
disability rating on the basis that his symptoms are 
pronounced, with constant pain and sciatic pain radiating 
down his legs.  The veteran maintains that his pain is so bad 
that he must struggle through work and cannot even play with 
his children.  Moreover, he contends that his prescribed 
medication has been ineffective in quelling the pain, and 
that he had ceased seeing any doctors for a number of months 
because he could no longer afford to pay for such care when 
his symptoms were not being alleviated.  

The Board further notes that the veteran has submitted 
numerous copies of Emails and internet research that 
generally describes and discusses symptoms and treatment that 
are encountered by patients suffering from lumbar disc 
disease.  However, as this evidence is very general in nature 
and does not specifically relate to symptoms actually 
experienced by the veteran, such evidence is not 
significantly probative to the issue of whether the veteran 
is entitled to a disability rating in excess of 40 percent.  

The veteran's lumbar disc disease disability is currently 
rated as 40 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, which provides that severe 
intervertebral disc syndrome, with recurring attacks and 
intermittent relief, warrants a 40 percent evaluation.  A 60 
percent rating is the maximum rating for intervertebral disc 
syndrome, and is warranted when symptoms are pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief. 

After a review of the claims file, the Board finds, overall, 
that the evidence of record does not support the veteran's 
claim for a higher 60 percent rating under Diagnostic Code 
5293.  Although the veteran suffers from numerous symptoms 
related to his lumbar disc disease, it is apparent that these 
symptoms vary in degree from time to time.  While evaluated 
as severe, they have not been shown to be so persistent in 
degree or severity as to support a finding that the 
intervertebral disc syndrome is pronounced.  For instance, 
the only objective medical evidence of absent ankle jerk and 
decreased lower extremity sensation was in May 1998, while 
demonstrable muscle spasm was shown only in December 1999.  
And although the September 1999 VA examination showed the 
veteran had some difficulty moving around and exhibited 
limited range of motion with pain, there were no spasm, 
tenderness, or neurological deficits noted.  At that time he 
was described as ambulatory and in no acute distress.  
Moreover, even though there was weakness shown in May 1998, 
the May 1999 VA examination report addendum specifically 
noted that there were no complaints of stiffness, 
fatigability, or lack of endurance.  The constants appear to 
be limitation of motion, low back pain, and possibly sciatic 
pain down the left leg.  With regard to the low back pain, it 
is noted that the severity of such pain increases only during 
times of flare-ups or exacerbations that occur with certain 
activities such as bending, lifting, twisting, etc.  These 
findings support the current evaluation based on severe 
disability.  Indeed, under Diagnostic Code 5292 a 40 percent 
evaluation is assigned for severe limitation of motion.  
Additionally, while it has been shown that the veteran has 
had to take time off from work during such times of 
exacerbation, he has nevertheless been able to maintain 
employment.  The Board notes that the disability rating 
currently assigned is based on a severe disability and is 
considered to include compensation as a result of loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the disability.  The Board finds that the 
evidence more nearly approximates the criteria for severe 
disability and does not support a conclusion that a higher 
evaluation is warranted for his back disability. 

In regard to the veteran's flare-ups or exacerbations, the 
Board acknowledges that where functional loss is alleged due 
to pain on motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered in addition to the schedular 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 207-208 (1995).  
Although there is evidence of painful movement causing 
instances of functional impairment, the 40 percent rating 
takes into account all of the relevant clinical findings that 
have been reported.  The objective medical evidence simply 
does not show that his pain or associated symptoms of 
weakness, fatigability, or incoordination that may arise, 
result in functional impairment of the lumbar spine that 
would support a higher schedular rating.

The Board has also considered alternative Diagnostic Codes 
relevant to the veteran's service-connected lumbar disc 
disease that may afford him a higher schedular rating.  In 
this regard, the Board initially notes that the maximum 
rating available under Diagnostic Code 5292 is 40 percent for 
severe limitation of motion.  Therefore, although the veteran 
manifests severe limitation of motion of the lumbar spine, 
this code does not afford the veteran a higher rating.  The 
only alternative codes that contain scheduler criteria 
allowing for a disability rating in excess of 40 percent are 
Diagnostic Codes 5285, 5286, and 5289.  However, as the 
veteran is not shown to suffer from a fractured vertebrae, 
complete ankylosis, or unfavorable ankylosis, these 
Diagnostic Codes do not provide an alternative basis for 
providing the veteran with a disability rating in excess of 
40 percent.  

The Board also finds that the veteran's assigned 40 percent 
disability rating accurately reflects the level of disability 
encountered by the veteran at any given time, consistent with 
the requirements of Fenderson.  This conclusion is strongly 
supported by the comments of the VA examiner in September 
1999, in which he writes that "[b]ased on the [veteran's] 
history, his present physical examination, and review of his 
old films, one concludes that there has been no significant 
change in the lower back condition in the past few years.  
The back is no better and no worse."  

In reaching this decision, the Board finds, as did the RO, 
that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (1999).  In this 
regard, the Board has considered the history of the veteran's 
disability, the current clinical manifestations, and the 
effect this disability may have on the earning capacity of 
the veteran under 38 C.F.R. §§ 4.1, 4.2.  The Board finds 
that there has been no showing by the veteran that his lumbar 
disc disease has as resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization such as to render the regular schedular 
criteria inadequate.  The veteran has lost time from work, 
but this is contemplated within the regular rating criteria.  

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's symptoms and 
disability level.  The record does not reflect a disability 
picture that is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
The Board does not find that the veteran's case outside the 
norm so as to warrant consideration of the assignment of an 
extraschedular rating.  See Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995), and Floyd v. Brown, 9 Vet.App. 94-96 (1996). 

Finally, the Board has considered the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, the Board concludes that a 
disability in excess of 40 percent is not warranted.


ORDER

Entitlement to the assignment of a higher initial disability 
rating for lumbar disc disease, currently rated as 40 percent 
disabling is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

